Title: To James Madison from Thomas Jefferson, 18 September 1801
From: Jefferson, Thomas
To: Madison, James


Dear Sir
Monticello Sep. 18. 1801.
Your favor of the 16th by post & 17th by mr. Davis have been duly rec⟨eived.⟩ He has not yet opened himself to me; but I shall assure him that nothing can ⟨be⟩ said here on the subject, nor determined on but when we shall be together at Washington. I have a letter from mr. Gallatin whose only doubt is whether Rogers should be removed. If he is, he seems clear Davis had better have the appointment. I think it will be better to postpone an answer to Govr. Clin⟨ton⟩ on Brant’s proposition till we can be together at Washington. In fact ⟨it⟩ belongs to the War department. Genl. Pickens is arrived at S. W. point which answers mr. Preston’s application. I wrote to the Secretary of War Sep. 5. to have the Boston expedited. I have a letter from him dated Baltim⟨ore⟩ Sep. 11. He had not then received mine. He had just lost his eldest son. It is pretty evident we shall be at Washington in time to dispatch papers for the Chancellor. For that reason I retain the several commissions signed by you and forwarded yesterday, not being satisfied which we had better use. I am satisfied we ought not to keep Murray there on so slender a business. I count fully myself the 1st Consul will ratify on condn. of an abandonment of spoliations on our part. If he does not, would it not be better to give the Chancellor a power to execute the article for the restitution of prizes, and ⟨leave⟩ to the Senate whether any new modifications shall be agreed to? You know ⟨my⟩ opinion ⟨as to⟩ the importance of the ratificn. But all this shall be the subject ⟨of consul⟩tation when we meet. I return all your papers ⟨except those apply⟩ing for offices, which I imagine had better be in my bundle. I shall see you ⟨on⟩ Saturday or Sunday if you be not gone. My respects to the ladies & affectionate attachm⟨ent to⟩ yourself.
Th: Jefferson
 

   FC (DLC: Jefferson Papers); Tr (MHi). Words and parts of words in angle brackets are illegible in FC and have been supplied from Tr.


   Gallatin had told Jefferson that to remove Richard Rogers as naval officer at the port of New York because he had “no personal popularity cannot lose us one friend nor make us one enemy.” However, he further stated that he was averse to “yielding to that general spirit of persecution which, in that State particularly, disgraces our cause and sinks us on a level with our predecessors.” Rogers remained in office until 1803, when Jefferson replaced him with Samuel Osgood (Gallatin to Jefferson, 12 Sept. 1801, reproduced in Papers of Gallatin, [microfilm ed.], reel 5; Malone, Jefferson and His TimeDumas Malone, Jefferson and His Time (6 vols.; Boston, 1948–81)., 4:89 n. 59).


   Iroquois leader Joseph Brant had written to Governor Clinton in the summer of 1801 to find out if an Iroquois settlement on American soil would be acceptable to the U.S. government (Isabel Thompson Kelsay, Joseph Brant, 1743–1807: Man of Two Worlds [Syracuse, N.Y., 1984], p. 622).


   This was probably a slip of Jefferson’s pen. The exchange of letters was with Secretary of the Navy Robert Smith (see Jefferson to Smith, 5 Sept. 1801, Smith to Jefferson, 11 Sept. 1801 [DLC: Jefferson Papers]).

